NEWS RELEASE Gateway Energy Corporation Announces Termination of Officers and Board Resignations HOUSTON, May 20, 2010 Gateway Energy Corporation (OTC Bulletin Board: GNRG; "Gateway") today announced that, on May 19, 2010, its board of directors ("Board") terminated, without cause, the employment of Robert Panico, Gateway's Chief Executive Officer and President, and Christopher Rasmussen as Gateway's Chief Financial Officer. Gateway also announced the resignations of Charles O. Buckner, Steven W. Cattron, William A. Henry, Robert Panico, J. Darby Sere and Gordon L. Wright from its Board. The resignations were not due to any disagreement with Gateway on any matter relating to Gateway's, policies, practices or otherwise. Gateway's Board now includes one member, John A. Raasch. Under Gateway's bylaws, Mr. Raasch will appoint members to the Board to replace the resigning members who will remain on the Board until a meeting can be held for the election of directors. About Gateway Energy Gateway Energy Corporation owns and operates natural gas gathering, transportation and distribution systems in Texas, Texas state waters and in federal waters of the Gulf of Mexico off the Texas and Louisiana coasts. Gateway gathers offshore wellhead natural gas production and liquid hydrocarbons from producers, and then aggregates this production for processing and transportation to other pipelines. Gateway also transports gas through its onshore systems for non-affiliated shippers and through its affiliated distribution system and makes sales of natural gas to end users. Safe Harbor Statement Certain of the statements included in this press release, which express a belief, expectation or intention, as well as those regarding future financial performance or results, or which are not historical facts, are "forward-looking" statements as that term is defined in the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. The words "expect", "plan", "believe", "anticipate", "project", "estimate", and similar expressions are intended to identify forward-looking statements. These forward-looking statements are not guarantees of future performance or events and such statements involve a number of risks, uncertainties and assumptions, including but not limited to industry conditions, prices of crude oil and natural gas, regulatory changes, general economic conditions, interest rates, competition, and other factors. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated in the forward-looking statements, which speak only as of the date hereof. The Company undertakes no obligation to republish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.
